        Case 2:18-cv-01347-WB Document 28-1 Filed 02/27/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAEEM JONES,                                                           CIVIL ACTION
          Petitioner,

       v.

MARK CAPOZA, et al.,
         Respondents.                                                  No. 18-1347




WENDY BEETLESTONE, J.                                  ...

              AND NOW, this     8(/" day of_ A    pr1 I_~----'            2019, upon careful and

independent consideration of the petition for Writ of Habeas Corpus, together with the response

thereto, and after review of the Report and Recommendation and Supplemental Report and

Recommendat10n of United States Chief Magistrate Judge Linda K. Caracappa, IT IS

ORDERED that:

               1.     The Report and Recommendation is APPROVED and ADOPTED.

              2.      The petition for Writ of Habeas Corpus is DISMISSED with prejudice.

              3.      There 1s no probable cause to issue a certificate of appealabihty.

              4.      The Clerk of the Court shall m         this case close for statistical purposes.




                                                    ----------------
                                                    WENDY BEETLESTONE, J.
